EXHIBIT 10.1
 
AMENDED AND RESTATED MANAGEMENT AGREEMENT
 
This AMENDED AND RESTATED MANAGEMENT AGREEMENT made as of the 1st day of
October, 2013, is by and among CERES MANAGED FUTURES LLC, a Delaware limited
liability company (“CMF”), EMERGING CTA PORTFOLIO L.P., a New York limited
partnership (the “Partnership”) and THE CAMBRIDGE STRATEGY (ASSET MANAGEMENT)
LIMITED, a limited liability company incorporated in England and Wales
(“Cambridge” or the “Advisor,” and together with CMF and the Partnership, the
“Parties”).  This Agreement amends and restates the Management Agreement dated
as of September 1, 2012 (the “Existing Agreement”) by and among the Parties.
 
W I T N E S S E T H :
 
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation, such trading to be conducted directly or through an investment in
Cambridge Master Fund L.P., a Delaware limited partnership (the “Master Fund”)
of which CMF is the general partner and Cambridge is the advisor; and
 
WHEREAS, the Fourth Amended and Restated Limited Partnership Agreement dated as
of May 1, 2012 (the “Partnership Agreement”), permits CMF to delegate to one or
more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership, which advisors may or may not have any prior experience
managing client funds; and
 
WHEREAS, the Advisor is authorized and regulated in the United Kingdom by the
Financial Conduct Authority (“FCA”), is registered as an investment adviser with
the U.S. Securities and Exchange Commission (“SEC”) and is registered as a
commodity trading advisor with the U.S. Commodity Futures Trading Commission
(“CFTC”); and
 
WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the CFTC and is a member of the National Futures Association
(“NFA”); and
 
WHEREAS, this Agreement is being amended to, among other things, add an
additional  program pursuant to which the Advisor will trade the Partnership’s
assets and to make other appropriate changes; and
 
WHEREAS, the Parties have entered into the Existing Agreement and now wish to
amend and restate the Existing Agreement as set out in this Agreement; and
 
WHEREAS, the Parties  wish to enter into this Agreement in order to set forth
the terms and conditions upon which the Advisor will render and implement
advisory services in connection with the conduct by the Partnership of its
commodity trading activities during the term of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
NOW, THEREFORE, the parties agree as follows:
 
1. DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership allocated to it from
time to time by CMF in commodity interests, including commodity futures
contracts, options, spot and forward contracts.  The Advisor may also engage in
swap transactions and other derivative transactions on behalf of the Partnership
with the prior written approval of CMF.  All such trading on behalf of the
Partnership shall be in accordance with the trading strategies and trading
policies set forth in the Partnership’s Private Placement Offering Memorandum
and Disclosure Document dated January 31, 2013, as supplemented (the
“Memorandum”), and as such trading policies may be changed from time to time
upon receipt by the Advisor of prior written notice of such change, and pursuant
to the trading strategy selected by CMF to be utilized by the Advisor in
managing the Partnership’s assets.  CMF has selected both the Advisor’s Asian
Markets Alpha Programme and the Emerging Markets Alpha Programme (each a
“Program” and collectively the “Programs”) to manage the Partnership’s assets
allocated to it.  Any open positions or other investments at the time of receipt
of such notice of a change in trading policy shall not be deemed to violate the
changed policy and shall be closed or sold in the ordinary course of
trading.  The Advisor may not deviate from the trading policies set forth in the
Memorandum without the prior written consent of the Partnership given by
CMF.  The Advisor makes no representation or warranty that the trading to be
directed by it for the Partnership will be profitable or will not result in
losses.
 
(b) CMF acknowledges receipt of the description of the Programs, attached hereto
as Appendix A.  All trades made by the Advisor for the account of the
Partnership, whether directly or indirectly through the Master Fund, shall be
made through such commodity broker or brokers as CMF shall direct, and the
Advisor shall have no authority or responsibility for selecting or supervising
any such broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor.  However, the Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may direct any and all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant or
independent floor broker and any give-up or floor brokerage fees are approved in
advance by CMF.  All give-up or similar fees relating to the foregoing shall be
paid by the Partnership after all parties have executed the relevant give-up
agreements (by original, fax copy or email copy).
 
(c) The allocation of the Partnership’s assets to the Advisor shall be made to
the Programs, as described in Appendix A attached hereto, provided that CMF, the
Partnership and the Advisor agree that for so long as the Partnership trades
through the Master Fund the amount of leverage applied to the assets of the
Partnership allocated to the Advisor by CMF shall be in accordance with the
terms of the agreement by and among CMF, the Master Fund and the Advisor, dated
as of October 1, 2013, as such agreement may be amended from time to time.  In
the event the Advisor wishes to use a trading system or methodology other than
or in addition to the Programs in connection with its trading for the
Partnership, either in whole or in part, it may not do so unless the Advisor
gives CMF prior written notice of its intention to utilize such
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
different trading system or methodology and CMF consents thereto in writing.  In
addition, the Advisor will provide five days’ prior written notice to CMF of any
change in the trading system or methodology to be utilized for the Partnership
which the Advisor deems material.  If the Advisor deems such change in system or
methodology or in markets traded to be material, the changed system or
methodology or markets traded will not be utilized for the Partnership without
the prior written consent of CMF.  In addition, the Advisor will notify CMF of
any changes to the trading system or methodology that would cause the
description of the trading strategy or methods described in Appendix A to be
materially inaccurate.  Further, the Advisor will provide the Partnership with a
current list of all commodity interests to be traded for the Partnership’s
account and the Advisor will not trade any additional commodity interests for
such account without providing notice thereof to CMF and receiving CMF’s written
approval.  The Advisor also agrees to provide CMF, on a monthly basis, with a
written report of the assets under the Advisor’s management together with all
other matters deemed by the Advisor to be material changes to its business not
previously reported to CMF.  The Advisor further agrees that it will convert
foreign currency balances (not required to margin positions denominated in a
foreign currency) to U.S. dollars no less frequently than monthly.  U.S. dollar
equivalents in individual foreign currencies of more than $100,000 will be
converted to U.S. dollars within one business day after such funds are no longer
needed to margin foreign positions.
 
(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by federal or state law or NFA rule or
order.  Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is
not required to disclose the actual trading results of proprietary accounts of
the Advisor or its principals unless CMF reasonably determines that such
disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
federal or state law or NFA rule or order.  The Partnership and CMF acknowledge
that the trading advice to be provided by the Advisor is a property right
belonging to the Advisor and that they will keep all such advice confidential
and they agree that in the event of a breach of such confidentiality by either
one of them damages might not be a sufficient remedy and that as a result
injunctive or other equitable relief may be obtained in respect of any such
breach or anticipated breach.
 
(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute
discretion.  The designation of other trading advisors and the apportionment or
reapportionment of Net Assets of the Partnership to any such trading advisors
pursuant to this Section 1 shall neither terminate this Agreement nor modify in
any regard the respective rights and obligations of the parties hereunder.
 
(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month.  The Advisor
agrees that it may be called upon at any time promptly to
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
liquidate positions in CMF’s sole discretion so that CMF may reallocate the
Partnership’s assets, meet margin calls on the Partnership’s account, fund
redemptions, or for any other reason, except that CMF will not require the
liquidation of specific positions by the Advisor.  CMF will use its best efforts
to give two business days’ prior notice to the Advisor of any reallocations or
liquidations.  For the avoidance of doubt, the Advisor will not be liable for
any losses incurred in the Partnership’s account in respect of any such
liquidation required by CMF pursuant to this Section 1(f).
 
(g) Except for the losses referred to in Section 1(f), the Advisor shall assume
financial responsibility for any errors committed or caused by it in
transmitting orders for the purchase or sale of commodity interests for the
Partnership’s account including payment to the brokers of the floor brokerage
commissions, exchange, NFA fees, and other transaction charges and give-up
charges incurred by the brokers on such trades.  The Advisor’s errors shall
include, but not be limited to, inputting improper trading signals or
communicating incorrect orders to the commodity brokers.  The Advisor shall have
an affirmative obligation to promptly notify CMF in accordance with the
provisions of Section 8(a)(iii) of any errors with respect to the account, and
the Advisor shall use its best efforts to identify and promptly notify CMF of
any order or trade which the Advisor reasonably believes was not executed in
accordance with its instructions to any broker utilized to execute orders for
the Partnership.
 
2. INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
 
3. COMPENSATION.  (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 15% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership (the “Incentive Fee”) and (ii) a monthly fee for
professional management services equal to 1.5% per year of the month-end Net
Assets of the Partnership allocated to the Advisor (computed monthly by
multiplying the Partnership’s Net Assets allocated to the Advisor as of the last
business day of each month by 1.5% and dividing the result thereof by 12) (the
“Management Fee”).
 
(b) “Net Assets of the Partnership” shall have the meaning set forth in Section
7(d)(2) of the Partnership Agreement and, unless the Advisor consents in
writing, without regard to further amendments thereto, provided that in
determining the Net Assets of the Partnership on any date, no adjustment shall
be made to reflect any distributions, redemptions, administrative fees or
incentive fees accrued or payable as of the date of such determination.
 
(c) “New Trading Profits” shall mean the excess, if any, of Net Assets of the
Partnership managed by the Advisor at the end of the fiscal period over Net
Assets of the Partnership managed by the Advisor at the end of the highest
previous fiscal period or Net Assets of the Partnership allocated to the Advisor
at the date trading commences by the Advisor for the
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Partnership, whichever is higher, and as further adjusted to eliminate the
effect on Net Assets of the Partnership resulting from new capital
contributions, redemptions, reallocations or capital distributions, if any, made
during the fiscal period decreased by interest or other income, not directly
related to trading activity, earned on the Partnership’s assets during the
fiscal period, whether the assets are held separately or in margin
accounts.  Ongoing expenses shall be attributed to the Advisor based on the
Advisor’s proportionate share of Net Assets of the Partnership.  Ongoing
expenses shall not include expenses of litigation not involving the activities
of the Advisor on behalf of the Partnership.  No Incentive Fee shall be paid to
the Advisor until the end of the first full calendar quarter of the Advisor’s
trading for the Partnership, which fee shall be based on New Trading Profits (if
any) earned from the commencement of trading by the Advisor on behalf of the
Partnership through the end of the first full calendar quarter of such
trading.  Interest income earned, if any, will not be taken into account in
computing New Trading Profits earned by the Advisor.  If Net Assets of the
Partnership allocated to the Advisor are reduced due to redemptions,
distributions or reallocations (net of additions), there will be a corresponding
proportional reduction in the related loss carryforward amount that must be
recouped before the Advisor is eligible to receive another Incentive Fee.
 
(d) Quarterly Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or a calendar month, as the case may
be, the quarterly Incentive Fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
Management Fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
 
(e) The provisions of this Section 3 shall survive the termination of this
Agreement.
 
4. RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and
shareholder(s), may render advisory, consulting and management services to other
clients and accounts.  The Advisor and its officers, directors, employees and
shareholder(s) shall be free to trade for their own accounts and to advise other
investors and manage other commodity accounts during the term of this Agreement
and to use the same information, computer programs and trading strategies,
programs or formulas which they obtain, produce or utilize in the performance of
services to CMF for the Partnership.  However, the Advisor represents, warrants
and agrees that it believes the rendering of such consulting, advisory and
management services to other accounts and entities will not require any material
change in the Advisor’s basic trading strategies and will not affect the
capacity of the Advisor to continue to render services to CMF for the
Partnership of the quality and nature contemplated by this Agreement.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF in writing
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other
accounts.  The Advisor further represents, warrants and agrees that under no
circumstances will it knowingly or deliberately use trading programs, strategies
or methods for the Partnership that are inferior to strategies or methods
employed for any other client or account and that it will not knowingly or
deliberately favor any client or account managed by it over any other client or
account in any manner, it being acknowledged, however, that different trading
programs, strategies or methods may be utilized for differing sizes of accounts,
accounts with different trading policies, accounts experiencing differing
inflows or outflows of equity, accounts that commence trading at different
times, accounts that have different portfolios or different fiscal years,
accounts utilizing different executing brokers and accounts with other
differences, and that such differences may cause divergent trading results.
 
(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.
 
(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other commodity trading accounts managed by the Advisor or its
principals, if any, as shall be reasonably requested by CMF.  The Advisor
presently believes and represents that existing speculative position limits will
not materially adversely affect its ability to manage the Partnership’s account
given the potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.
 
5. TERM.  (a) This Agreement shall continue in effect until June 30, 2014.  CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period.  At any time during the term of this Agreement, CMF may
terminate this Agreement upon 5 days’ notice to the Advisor.  At any time during
the term of this Agreement, CMF may elect immediately to terminate this
Agreement if (i) the Net Asset Value per unit shall decline as of the close of
business on any day to $400 or less; (ii) the Net Assets of the Partnership
allocated to the Advisor (adjusted for redemptions, distributions, withdrawals
or reallocations, if any) decline by 20% or more as of the end of a trading day
from such Net Assets of the Partnership’s previous highest value; (iii) limited
partners owning at least 50% of the outstanding units of the Partnership shall
vote to require CMF to terminate this Agreement; (iv) the Advisor fails to
comply with the terms of this Agreement; (v) CMF, in good faith, reasonably
determines that the
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
performance of the Advisor has been such that CMF’s fiduciary duties to the
Partnership require CMF to terminate this Agreement; (vi) CMF reasonably
believes that the application of speculative position limits will substantially
affect the performance of the Partnership; or (vii) the Advisor fails to conform
to the trading policies set forth in the Partnership Agreement or the Memorandum
as they may be changed from time to time; (viii) the Advisor merges,
consolidates with another entity, sells a substantial portion of its assets, or
becomes bankrupt or insolvent; (ix) David Russell Thompson dies, becomes
incapacitated, leaves the employ of the Advisor, ceases to control the Advisor
or is otherwise not managing the trading programs or systems of the Advisor; (x)
the Advisor’s registration with the FCA, with the CFTC as a commodity trading
advisor or its membership in NFA or any other regulatory authority, is
terminated or suspended; or (xi) CMF reasonably believes that the Advisor has or
may contribute to any material operational, business or reputational risk to CMF
or CMF’s affiliates.  This Agreement will immediately terminate upon dissolution
of the Partnership or upon cessation of trading by the Partnership prior to
dissolution.
 
(b) The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF. The Advisor may immediately terminate this Agreement if
(i) CMF’s registration as a commodity pool operator or its membership in NFA is
terminated or suspended or (ii) the Partnership merges, consolidates with
another entity, sells a substantial portion of its assets, or becomes bankrupt
or insolvent.
 
(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
 
6. INDEMNIFICATION.  (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other legal
expenses), judgments and awards and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, bad faith, recklessness, intentional
misconduct, or a breach of its fiduciary obligations to the Partnership as a
commodity trading advisor, unless and only to the extent that the court or
administrative forum in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
circumstances of the case, the Advisor is fairly and reasonably entitled to
indemnity for such expenses which such court or administrative forum shall deem
proper; and further provided that no indemnification shall be available from the
Partnership if such indemnification is prohibited by Section 16 of the
Partnership Agreement.  The termination of any action, suit or proceeding by
judgment, order or settlement shall not, of itself, create a presumption that
the Advisor did not act in good faith and in a manner reasonably believed to be
in or not opposed to the best interests of the Partnership.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
(ii) Without limiting subsection (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
 
(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection (i)
above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
 
(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.
 
(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its principals, officers, directors, shareholder(s) and employees and the term
“CMF” shall include the Partnership.
 
(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the material breach of any representations and warranties or
covenants made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if (i) there has been a
final judicial or regulatory determination, or a written opinion of an
arbitrator pursuant to Section 14 hereof, to the effect that such acts or
omissions violated the terms of this Agreement in any material respect or
involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)), or (ii)
there has been a settlement of any action or proceeding with the Advisor’s prior
written consent.
 
(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, fine, penalty, obligation, cost
or expense (including,
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
without limitation, attorneys’ and accountants’ fees, collection fees, court
costs and other legal expenses), judgments, awards and amounts including amounts
paid in settlement incurred in connection therewith.
 
(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.
 
(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld or delayed, of the party
obligated to indemnify such party.
 
(e) The provisions of this Section 6 shall survive the termination of this
Agreement.
 
7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
 
(a) The Advisor represents and warrants that:
 
(i) All references to the Advisor and its principals in the Memorandum, if any,
are accurate in all material respects and as to them the Memorandum does not
contain any untrue statement of a material fact or omit to state a material fact
that is necessary to make the statements therein not misleading, except that
with respect to Table B and any other pro forma or hypothetical performance
information in the Memorandum, if any, this representation and warranty extends
only to the underlying data made available by the Advisor for the preparation
thereof and not to any hypothetical or pro forma adjustments.  Subject to such
exception, all  references to the Advisor and its principals, if any, in the
Memorandum or a supplement thereto will, after review and approval of such
references by the Advisor prior to the use of such Memorandum in connection with
the offering of the Partnership’s units, be accurate in all material respects.
 
(ii) The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based on all of the customer
accounts managed on a discretionary basis by the Advisor’s principals and/or the
Advisor during the period covered by such tables and required to be disclosed
therein.  The Advisor’s performance tables have been examined by an independent
certified public accountant and the report thereon has been provided to
CMF.  The Advisor will have its performance tables so examined no less
frequently than annually during the term of this Agreement.
 
(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser.  The Advisor is duly
registered with the CFTC as a commodity trading advisor, is a member of NFA, is
authorized and regulated by the FCA, is registered as an investment adviser with
the SEC and is in compliance with any such other registration and licensing
requirements as shall be necessary to
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
enable it to perform its obligations hereunder.  The Advisor agrees to maintain
and renew such registrations and licenses during the term of this Agreement.
 
(iv) The Advisor is a corporation duly organized, validly existing and in good
standing under the laws of England and Wales and has full corporate power and
authority to enter into this Agreement and to provide the services required of
it hereunder.
 
(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
 
(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
 
(vii) At any time during the term of this Agreement that an offering memorandum
or prospectus relating to the units is required to be delivered in connection
with the offer and sale thereof, the Advisor agrees upon the request of CMF to
promptly provide the Partnership with such information as shall be necessary so
that, as to the Advisor and its principals, such offering memorandum or
prospectus is accurate.
 
(b) CMF represents and warrants for itself and the Partnership that:
 
(i) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
 
(ii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
 
(iii) This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
 
(iv) CMF will not, by acting as general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
 
(v) CMF is registered as a commodity pool operator and is a member of NFA and is
in compliance with any such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and it
will maintain and renew such registrations and membership during the term of
this Agreement.
 
(vi) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
(vii) The Partnership is a qualified eligible person as defined in CFTC Rule 4.7
under the Commodity Exchange Act.
 
8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
 
(a) The Advisor agrees as follows:
 
(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.
 
(ii) The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, shareholder(s), employees, agents or representatives;
regardless of whether such investigation, suit, action or proceeding also
involves CMF.  The Advisor will provide CMF with copies of any correspondence
(including, but not limited to, any notice or correspondence regarding the
violation, or potential violation, of position limits) from or to the CFTC, NFA
or any commodity exchange in connection with an investigation or audit of the
Advisor’s business activities.
 
(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other commodity
trading account managed by the Advisor.  The Advisor acknowledges its obligation
to review the Partnership’s positions, prices and equity in the account managed
by the Advisor daily and within two business days to notify, in writing, the
broker and CMF and the Partnership’s brokers of (A) any error committed by the
Advisor or its principals or employees; (B) any trade which the Advisor believes
was not executed in accordance with its instructions; and (C) any discrepancy
with a value of $10,000 or more (due to differences in the positions, prices or
equity in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
 
(iv) The Advisor will maintain a net worth of not less than $250,000 during the
term of this Agreement.
 
(v) The Advisor will use its best efforts to close out all futures positions
prior to any applicable delivery period, and will use its best efforts to avoid
causing the Partnership to take delivery of any commodity.
 
(vi) CMF shall have the right for a period of 24 months following the date of
this Agreement to allocate up to $150,000,000 in assets to the Advisor’s
Programs on behalf of any collective investment vehicle or account operated or
managed by CMF and the Advisor represents that such allocation will not exceed
the capacity limits of the Programs.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
(b) CMF agrees for itself and the Partnership that:
 
(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.
 
(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
 
(iii) CMF or the selling agents for the Partnership have policies, procedures,
and internal controls in place that are reasonably designed to comply with
applicable anti-money laundering laws, rules and regulations, including
applicable provisions of the USA PATRIOT Act.  CMF or the selling agents for the
Partnership have Customer Identification Programs (“CIP”), which require the
performance of CIP due diligence in accordance with applicable USA PATRIOT Act
requirements and regulatory guidance.  CMF or the selling agents for the
Partnership also have policies, procedures, and internal controls in place that
are reasonably designed to comply with regulations and economic sanctions
programs administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
 
9. COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.
 
10. ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
 
11. AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
 
12. NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
 
If to CMF or to the Partnership:
 
Ceres Managed Futures LLC
522 Fifth Avenue, 14th Floor
New York, New York  10036
Attention:  Alper Daglioglu
 
Email:  Alper.Daglioglu@morganstanley.com
 
If to the Advisor:
 
The Cambridge Strategy (Asset Management) Limited
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
Berger House
36-38 Berkley Square, 7th Floor
Mayfair, London W1J5AE
United Kingdom
Attention:  Tony Henry
 
Email:  legalnotices@thecambridgestrategy.com
 
13. GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
14. ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of NFA or, if NFA
shall refuse jurisdiction, then in accordance with the rules, then in effect, of
the American Arbitration Association; provided, however, that the power of the
arbitrator shall be limited to interpreting this Agreement as written and the
arbitrator shall state in writing his reasons for his award, and further
provided, that any such arbitration shall occur within the Borough of Manhattan
in New York City.  Judgment upon any award made by the arbitrator may be entered
in any court of competent jurisdiction.
 
15. NO THIRD PARTY BENEFICIARIES.  There are no third  party beneficiaries to
this Agreement, except that certain persons not parties to this Agreement may
have rights under Section 6 hereof.
 
16. COUNTERPARTS.  This Agreement may be executed in any number of counterparts,
including via facsimile or email, each of which is an original and all of which
when taken together evidence the same agreement.
 


 


 
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 


 
- 13 -

--------------------------------------------------------------------------------

 
 
PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF
PARTICIPATING IN A TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY
TRADING ADVISOR DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING
COMMISSION HAS NOT REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR
ACCOUNT DOCUMENT.
 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 

 
CERES MANAGED FUTURES LLC
         
By
/s/ Alper Daglioglu      
   
Alper Daglioglu
   
President and Director
                   
EMERGING CTA PORTFOLIO L. P.
         
By:
Ceres Managed Futures LLC  (General Partner)
             
By
/s/ Alper Daglioglu      
   
Alper Daglioglu
   
President and Director
                   
THE CAMBRIDGE STRATEGY (ASSET MANAGEMENT) LIMITED
         
By
/s/ David Russell Thompson      
   
David Russell Thompson
   
Chief Investment Officer

 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
Appendix A
 
The Asian Markets Alpha Programme
 
The Advisor employs a series of systematic proprietary decision tools to
identify trading opportunities in the global currency markets.  The process
combines three types of trading strategies: a systematic technical strategy, a
systematic fundamental strategy and a market information strategy.  These
trading tools are utilized in a set of systematic strategies which are combined
into investment portfolios and are designed to perform across diverse market
environments.  The systematic fundamental strategy is used in the Asian currency
section of the Advisor’s portfolios and reflects a predetermined set of
positions designed to reflect “market” views on the relative attractiveness of
Asian currencies versus the US dollar.  Assets are allocated to the systematic
fundamental strategy based on a proprietary measure of volatility in the global
currency markets (in highly volatile markets the allocation is reduced and when
volatility is low the allocation is increased).  The market information strategy
leverages the experience and global network of the portfolio managers to
understand and exploit the behavior of other market participants and to
participate in hedging and investment flows. The Advisor believes that long run
success is achieved through successful mitigation of downside returns with risk
controlled at the portfolio, strategy and individual trade levels.
 
The Emerging Markets Alpha Programme
 
The Advisor employs a series of systematic proprietary decision tools to
identify trading opportunities in the global currency markets.  The process
combines three types of trading strategies: a systematic technical strategy, a
systematic fundamental strategy and a market information strategy.  These
trading tools are utilized in a set of systematic strategies which are combined
into investment portfolios and are designed to perform across diverse market
environments.  The systematic fundamental strategy is used in the developing
countries currency section of the Advisor’s portfolios and reflects a
predetermined set of positions designed to reflect “market” views on the
relative attractiveness of currencies of developing countries versus the US
dollar.  Assets are allocated to the systematic fundamental strategy based on a
proprietary measure of volatility in the global currency markets (in highly
volatile markets the allocation is reduced and when volatility is low the
allocation is increased).  The market information strategy leverages the
experience and global network of the portfolio managers to understand and
exploit the behavior of other market participants and to participate in hedging
and investment flows. The Advisor believes that long run success is achieved
through successful mitigation of downside returns with risk controlled at the
portfolio, strategy and individual trade levels.
 


- 15 -